Citation Nr: 0412088	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-12 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 11, 1996, for 
the award of a 100 percent disability evaluation for the 
veteran's posttraumatic syndrome disorder.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from July 1968 to July 1970.

In May 1994, the Regional Office (RO) in St. Petersburg, 
Florida, granted service connection for the veteran's 
posttraumatic syndrome disorder (PTSD) and assigned a 10 
percent evaluation.  On June 11, 1996, the RO received a 
claim for an increased disability rating for the veteran's 
PTSD.  From August 1996 to January 1999, the RO provided 
several rating decisions that, in pertinent part, increased 
the veteran's disability rating from 10 percent to 50 
percent.  During that period, the RO also assigned a 
temporary 100 percent evaluation due to the veteran's three-
month hospitalization for his PTSD.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
St. Petersburg, Florida, RO that increased the evaluation for 
the veteran's PTSD from 50 percent to 100 percent and 
effectuated the award as of June 11, 1996.  In April 1999, 
the veteran submitted a notice of disagreement with the 
effective date assigned for the award of a 100 percent 
evaluation for his PTSD.  In June 2002, the RO issued a 
statement of the case (SOC) to the veteran and his attorney 
which addressed the February 1999 rating decision.  In June 
2002, the veteran submitted a substantive appeal from the 
denial of the earlier effective date for the award of a 100 
percent evaluation for his PTSD. 

In January 2004, the Board informed the veteran that R. 
Edwards Bates, his private attorney, was no longer authorized 
to represent individuals before VA.  The veteran was notified 
of his right to select a new representative or to represent 
himself before VA.  In January 2004, the veteran informed the 
Board that he had selected the American Legion to represent 
him in the instant appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

In March 2004, the veteran's accredited representative 
submitted a claim for entitlement to service connection for 
diabetes mellitus, type II.  The RO has not had the 
opportunity to review this claim, and it is referred to the 
RO for appropriate development.


REMAND

In March 2004, the veteran's accredited representative 
asserted that the RO failed to provide the veteran with a 
Veterans Claims Assistance Act of 2000 (VCAA) notice 
regarding his claim for an earlier effective date for his 
award of a 100 percent disability evaluation.  The June 2001 
VCAA notice issued to the veteran erroneously discusses only 
the evidence required to support a claim for service 
connection and does not provide information as to the 
evidence needed for a claim for an earlier effective date for 
the award of a disability evaluation for the veteran's PTSD.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to veterans.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  Accordingly, 
this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

2.  The RO should then readjudicate the 
veteran's entitlement to an effective 
date prior to June 11, 1996, for the 
award of a 100 percent disability 
evaluation for the veteran's PTSD.  If 
the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
SOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


